NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 22 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

SERGIO GONZALEZ, on behalf of himself           No.    17-55787
and all others similarly situated,
                                                D.C. No.
                Plaintiff-Appellant,            5:16-cv-02287-JGB-KK

 v.
                                                MEMORANDUM*
COVERALL NORTH AMERICA, INC.,

                Defendant-Appellee.

                   Appeal from the United States District Court
                       for the Central District of California
                    Jesus G. Bernal, District Judge, Presiding

                     Argued and Submitted December 5, 2018
                              Pasadena, California

Before: RAWLINSON and BEA, Circuit Judges, and RICE,** Chief District
Judge.

      Coverall North America, Inc. (“Coverall”) is a franchisor of commercial

cleaning businesses. Sergio Gonzalez (“Gonzalez”) is one of Coverall’s

franchisees. In November 2016, Gonzalez filed a class action against Coverall,


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The Honorable Thomas O. Rice, Chief United States District Judge
for the Eastern District of Washington, sitting by designation.
alleging that he and other similarly situated individuals are misclassified as

independent contractors, rather than employees of appellee, in violation of

California law. Coverall subsequently filed a Motion to Compel Arbitration

pursuant to the parties’ “Janitorial Franchise Agreement.” The district court

granted Coverall’s motion to compel arbitration and stayed further proceedings

pending a ruling by the arbitrator as to whether the parties’ dispute was subject to

arbitration. Thereafter, rather than proceeding to arbitration, Gonzalez filed a

motion to dismiss his claims, which the district court granted without prejudice.

Having secured the dismissal of his complaint, Gonzalez pursued an appeal in this

court under 28 U.S.C. § 1291. Gonzalez seeks reversal of the district court’s order

granting Coverall’s motion to compel arbitration. We assume the parties’

familiarity with the facts and procedural history.

      Coverall argues that this court lacks jurisdiction to hear Gonzalez’s appeal

because “Plaintiff’s attempt to manufacture appellate jurisdiction violates the final-

judgment rule, the Federal Arbitration Act’s explicit bar on interlocutory appeals,

and prevailing case law.” We agree, and we dismiss Gonzalez’s appeal for lack of

jurisdiction.

      It is well-established that § 16(b) of the Federal Arbitration Act (“FAA”)

bars appeals of interlocutory orders compelling arbitration and staying judicial

proceedings. See, e.g., Green Tree Fin. Corp.-Alabama v. Randolph, 531 U.S. 79,


                                          2                                      17-55787
86 & n.2 (2000) (contrasting a dismissal with prejudice, appealable as a “final

decision” under § 16(a)(3), with a stay, which “would not be appealable”);

MediVas, LLC v. Marubeni Corp., 741 F.3d 4, 7 (9th Cir. 2014) (“[A]n order

compelling arbitration may be appealed if the district court dismisses all the

underlying claims, but may not be appealed if the court stays the action pending

arbitration.”). Under the FAA, a party seeking to appeal an order staying the

action and compelling arbitration must first secure permission from both the

district court and the court of appeals under 28 U.S.C. § 1292(b). See 9 U.S.C. §

16(b); Johnson v. Consumerinfo.com, Inc., 745 F.3d 1019, 1023 (9th Cir. 2014)

(holding that “§ 1292(b) provides the sole route for immediate appeal of an order

staying proceedings and compelling arbitration.”).

      Here, the district court’s order directing the parties to arbitration and staying

further proceedings is not an appealable, final decision under 28 U.S.C. § 1291.

To appeal from the arbitration order, Gonzalez was obliged to obtain the district

court’s permission for an interlocutory appeal under 28 U.S.C. § 1292(b). See 9

U.S.C. § 16(b). It is undisputed, however, that Gonzalez failed to seek or secure

the requisite certification from the district court.

      It makes no difference that Gonzalez then secured a voluntary dismissal

without prejudice. A plaintiff’s “voluntary dismissal without prejudice is

ordinarily not a final judgment from which the plaintiff may appeal.” Concha v.


                                            3                                    17-55787
London, 62 F.3d 1493, 1507 (9th Cir. 1995) (emphasis in original). Indeed,

Gonzalez made clear that he wished voluntarily to dismiss his case only so that he

could immediately “seek review of the [stay order].”

      Accordingly, we dismiss this appeal for lack of jurisdiction.

      DISMISSED.




                                         4                                   17-55787